Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1- 18 pending in this application. Claims1-9 were examined.  Claims 10-18 being withdrawn. On response to non-final rejection of 7/15/2021, applicant on 9/20/2021, amended claims 1-5.
In a telephone conversation with Michele Cimbala on 11/11/2021, an agreement was reached to amend claim 1 and cancel claims 10-18 to place the application in condition for allowance.
Claims 1-9 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Michele Cimbala, on 11/11/2021.

EXAMINER’S AMENDMENT
Cancel claims 10-18.
Amend claim 1 as follows:

 - with- A method of producing fatty acids or lipids, comprising the steps of: culturing a transformant into which a gene encoding at least one protein selected from the group consisting of the following proteins (A), (B), and (C) is introduced and expressed; and producing fatty acids or lipids containing the same as components during the culturing; wherein protein (A) is: (A) a protein, the amino acid sequence of which consists of  the amino acid sequence of SEQ ID NO:1 except that the protein’s amino acid sequence has at least one amino acid substitution selected from the following (A-1) to (A-11) as compared to  the amino acid sequence of SEQ ID NO: 1, and having acyl-ACP thioesterase activity; wherein protein (B) is: (B) a protein, the amino acid sequence of 
 

The following is an examiner’s statement of reasons for allowance:

Applicants developed a   method of producing fatty acids or lipids, comprising the steps of: culturing a transformant into which a gene encoding at least one protein selected from the group consisting of the following proteins (A), (B), and (C) is introduced and expressed; and producing fatty acids or lipids containing the same as components during the culturing; wherein protein (A) is: (A) a protein, the amino acid sequence of which consists of  the amino acid sequence of SEQ ID NO:1 except that the protein’s amino acid sequence has at least one amino acid substitution selected from the following (A-1) to (A-11) as compared to  the amino acid sequence of SEQ ID NO: 1, and having acyl-ACP thioesterase activity; wherein protein (B) is: (B) a protein, the amino acid sequence of which consists of an amino acid sequence that has 85% or more sequence identity to SEQ ID NO:1, and in which there is at least one amino acid substitution selected from the following (B-1) to (B-11) as compared to the amino acid sequence of the protein that has 

 Thus claims 1-9 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652